Citation Nr: 0716386	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  03-09 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a left foot cyst.

2.  Entitlement to service connection for tuberculosis.

3.  Entitlement to service connection for bilateral knee 
disability.

4.  Entitlement to an initial disability rating for a scar of 
the dorsum of the left foot, status post cyst excision, in 
excess of zero percent from September 10, 2001 to June 7, 
2006, and in excess of 10 percent from June 8, 2006.


REPRESENTATION

Appellant represented by:	Marine Corps League




ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from February 1994 to May 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York (RO).  In that decision, the RO granted 
service connection for a scar of the dorsum of the left foot, 
for which the RO assigned a noncompensable disability rating, 
effective September 10, 2001.  In that decision the RO also 
denied service connection for a left foot cyst, tuberculosis, 
and for bilateral knee disability.  The veteran appealed from 
that rating decision to the Board with respect to the 
assigned rating for the left foot scar; and as to the denials 
of service-connection for the claimed left foot cyst, 
tuberculosis, and knee disability.

During the appeal, in a July 2006 rating decision the RO 
increased the assigned disability rating from zero to 10 
percent, effective June 8, 2006.  Because the veteran is 
appealing the original assignment of a disability rating 
following an award of service connection, the claim 
essentially involves the propriety of the initial disability 
rating assigned.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  Since the disability ratings assigned during the 
appeal did not constitute a full grant of the benefit sought, 
the issue concerning the degree of disability remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993). 

In the July 2006 rating decision, the RO also granted service 
connection for chronic lumbosacral strain.  A claim for 
service connection for that was previously denied in the May 
2002 rating decision, and the veteran had perfected an appeal 
on that issue.  As service connection has now been granted, 
the issue of entitlement to service connection for chronic 
lumbosacral strain is no longer on appeal before the Board.

FINDINGS OF FACT

1.  The current medical evidence does not show the presence 
of a left foot cyst, or residuals of a cyst other than a scar 
of the dorsum of the left foot. 

2.  The current medical evidence does not show the presence 
of tuberculosis or residuals of tuberculosis.

3.  The current medical evidence does not show the presence 
of a left or right knee disability.

4.  The service-connected scar of the dorsum of the left foot 
consists of a five centimeter tender scar located vertically 
on the dorsum of the left foot, which causes no limitation of 
function. 

 
CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for a left foot cyst, are not met.  38 U.S.C.A. §§ 
1111, 1112, 1113, 1131, 1132, 1137, 1153 (West 2002); 38 
C.F.R. §§ 3.303 (2006).

2.  The criteria for establishing entitlement to service 
connection for tuberculosis are not met.  38 U.S.C.A. §§ 
1111, 1112, 1113, 1131, 1132, 1137, 1153 (West 2002); 38 
C.F.R. §§ 3.303 (2006). 

3.  The criteria for establishing entitlement to service 
connection for bilateral knee disorder, are not met. 38 
U.S.C.A. §§ 1111, 1112, 1113, 1131, 1132, 1137, 1153 (West 
2002); 38 C.F.R. §§ 3.303 (2006).

4.  Resolving all reasonable doubt in favor of the veteran, 
the criteria for a 10 percent rating for a scar of the dorsum 
of the left foot, status post cyst excision, but no higher, 
for the period from September 10, 2001 to June 7, 2006, are 
met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 4.118, Diagnostic 
Code 7804, 7805 (as in effect prior to August 30, 2002); 38 
C.F.R. § 4.118, Diagnostic Code 7801, 7804, 7805 (as in 
effect from August 30, 2002).

5.  The criteria for a rating in excess of 10 percent for a 
scar of the dorsum of the left foot, status post cyst 
excision, are not met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
4.118, Diagnostic Code 7804, 7805 (as in effect prior to 
August 30, 2002); 38 C.F.R. § 4.118, Diagnostic Code 7801, 
7804, 7805 (as in effect from August 30, 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated in 
December 2001, May 2004, and May 2006.  In those letters the 
RO informed the veteran of the types of evidence needed in 
order to substantiate his claims on appeal.  The RO has 
informed the veteran of the types of evidence needed to 
substantiate his claims for service connection and a higher 
disability rating for the left foot scar disorder.  VA has 
also in effect informed the veteran of the division of 
responsibility between the veteran and VA for obtaining that 
evidence, and VA requested that the veteran provide any 
information or evidence in his possession that pertained to 
such a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  In regard to the present claim adjudicated below 
for service connection and for a higher initial disability 
rating, the Board finds that the veteran is not prejudiced by 
a decision at this time.  Any question of appropriate notice 
pursuant to Dingess is mooted by the denials of the claims 
decided below; and to the extent of the grant of a higher 
initial rating, the RO shall be responsible for appropriate 
notice.   

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
and post-service medical records and statements made in 
support of the veteran's claim.  

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.
 
II.  Service Connection

The veteran claims entitlement to service connection for a 
left foot cyst, tuberculosis, and bilateral knee disability.  
Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303(a) (2006).   

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability. See 38 U.S.C.A. §§ 
1110.  Hence, in the absence of proof of a present disability 
(and, if so, of a nexus between that disability and service), 
there can be no valid claim for service connection.  Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Service medical records show the following with respect to 
the claimed left foot cyst, bilateral knee disability, and 
tuberculosis.  With respect to the left foot cyst, service 
medical records show that the veteran was seen in June 1995 
with complaints of a lump on the top of his left foot that 
was causing pain for the previous one and one-half months.  
The assessment was ganglion cyst.  This was treated at that 
time by needle aspiration.  

Treatment records in August 1995 show that the lump 
reoccurred.  At that time the ganglion cyst was painful to 
touch.  Range of motion was normal except that the veteran 
could not flex dorsally without pain.  Preoperative treatment 
records in September 1995 show that the veteran reported 
complaints of numbness to the left foot when walking.  Later 
in September 1995 the veteran underwent excision of the 
ganglion cyst, left dorsum of foot.  The operative report 
noted that the veteran tolerated the procedure well without 
complications and the leg was to be placed in a stirrup-
plaster splint for 10 to 14 days when suture would be 
removed.  

There are no subsequent treatment records addressing the 
post-excision condition.  At an April 1997 physical 
evaluation board examination one month before discharge, the 
veteran indicated that he had had an operation to remove a 
cyst that had made his foot go numb.  He also indicated that 
he had no foot trouble currently; and he made no report of 
any current foot complaints.  

With respect to the claimed tuberculosis, service medical 
records in January 1996 show that PPD (purified protein 
derivative (of tuberculin)) testing was positive, and the 
veteran was placed on three weeks INH prophylaxis.  In 
February 1996 he was found to be intolerant to side effects 
of INH, and was started on a six-month course of another 
medication as alternative prophylaxis.  There are no 
subsequent records of treatment showing any active 
tuberculosis infection.  

During the April 1997  physical evaluation board examination, 
the veteran reported that he did not know if he had 
tuberculosis.  On examination, pertinent evaluation was 
normal.

With respect to the claimed bilateral knee disability, none 
of the service medical records contained in the claims file 
show that the veteran had an injury or disease or disorder 
otherwise involving his left or right knee.  At the time of 
the April 1997 physical evaluation board examination, the 
veteran made no report of having had any knee problems; and 
on examination there are no pertinent abnormal evaluations or 
noted defects referable to the knees.

The recent medical evidence relevant to the claims for 
service connection are contained in VA and private treatment 
records dated from 2001 to 2005; and in reports of VA 
examinations in June 2006 and addendums to those 
examinations, dated in July 2007.

VA treatment records in 2001 pertain to psychiatric treatment 
and contain nothing referable to the claimed left foot cyst, 
bilateral tuberculosis, or knee disability.  Private 
treatment records dated from 2002 to 2005 contain notations 
of a history of positive PPD test in service, but no findings 
of any current findings or diagnosis referable to the claimed 
left foot cyst, bilateral tuberculosis, or knee disability.  
There is a notation in July 2002 indicating that the veteran 
recently hit his left knee on some weights, but there are no 
findings of any knee pathology at that time.  An October 2001 
chest X-ray report noted findings of no evidence of active or 
chronic disease of lung fields, and contains an impression of 
negative test, no tuberculosis.

During a June 2006 VA examination for spine and joints, the 
veteran reported that he had knee pain on kneeling, squatting 
and stooping.  After examination, the report contains a 
diagnosis that knee examinations were normal.  X-ray 
examination at that time concluded with an impression that 
the bilateral knee study is normal.

During a June 2006 VA examination for pulmonary tuberculosis, 
the examiner noted that during service the veteran had a 
routine tuberculosis test that was positive in 1996; and that 
he underwent appropriate therapy for this for the appropriate 
length of time.  The veteran reported that he had no 
complaints of cough, sputum production or shortness of 
breath, and no chest pain, upper respiratory infections, or 
symptoms related to residuals of tuberculosis.  On chest X-
ray examination, the impression was normal chest.  On 
pulmonary function test, the interpretation was that findings 
were within normal limits, no BD (bronchodilator) response.  
The report contains a diagnosis of status post active 
tuberculosis without residuals.

The report of a June 2006 VA examination for scars and cyst 
contains findings that the veteran does not have a cyst on 
his left foot, and that his chief complaint is pain 
associated with the area of the scar.  Note that the scar 
residual of surgical removal of the cyst in service is 
separately service connected and addressed in the section 
below.  The report concludes with a diagnosis of scar.  

In a July 2006 addendum to the June 2006 VA examination for 
spine and joints, the examiner noted that the veteran had 
complaints of pain in his knees and back since service; and 
that after physical and X-ray examinations, the knee study 
was normal.  The examiner concluded with an opinion that the 
veteran experienced symptoms of chronic lumbosacral sprain 
with referred pain to the lower extremities.

In summary, review of the claims file shows no competent 
medical evidence of any current left foot cyst (or residuals 
other than the service-connected scar), tuberculosis (or 
residuals of such disorder), or bilateral knee disability.  
Although the veteran was diagnosed with a cyst of the left 
foot in service that was treated at that time, with a 
residual of a scar (separately service-connected), there is 
no competent evidence of any current cyst of the left foot or 
residuals of the inservice cyst other than the service-
connected scar.  Although there was a positive PPD test in 
service, there is no competent evidence diagnosing 
tuberculosis during service or since, or residuals referable 
to that disease.  There is no competent evidence of any 
inservice injury, disease or disorder otherwise involving the 
knees, and no competent evidence of any current bilateral 
knee disability.  Therefore, based on the foregoing, service 
connection for a left foot cyst, tuberculosis, and bilateral 
knee disability, is not warranted.
 
The preponderance of the evidence is against the claim for 
service connection for a left foot cyst, tuberculosis, and 
bilateral knee disability.  Therefore, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

While the veteran believes that he has the claimed disorders 
and that each is related to his military service, he is a 
layman, and as such has no competence to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).
 
III.  Initial Disability Rating for a Scar of the Dorsum of 
the Left Foot
    
Disability evaluations are determined by comparing the 
present symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities, which are based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question that arises as to which rating 
to apply, the higher rating is for application if the 
disability more closely approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3. (2006).

The Board notes that this is an initial rating case, and 
consideration will be given to "staged ratings" since service 
connection was made effective (i.e., different percentage 
ratings for different periods of time). Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

The veteran's service-connected scar of the dorsum of the 
left foot is currently evaluated as zero percent disabling 
effective from September 10, 2001 to June 7, 2006, and as 20 
percent disabling from June 8, 2006 under rating criteria for 
scars of the skin.  See 38 C.F.R. § 4.118, Diagnostic Code 
7804.

While the claim has been pending, the applicable rating 
criteria for skin disorders, including residual scarring, 38 
C.F.R. § 4.118, were amended effective August 30, 2002.  See 
67 Fed. Reg. 49,590 (July 31, 2002).  Generally, in a claim 
for an increased rating, where the rating criteria are 
amended during the course of the appeal, the Board considers 
both the former and the current schedular criteria. Should an 
increased rating be warranted under the revised criteria, 
that award may not be made effective before the effective 
date of the change.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); see also VAOPGCPREC 7-2003.  The old and 
amended versions of the diagnostic codes relevant to this 
claim follow.

Under 38 C.F.R. § 4.118, Diagnostic Code 7803 (effective 
prior to August 30, 2002), a 10 percent rating is warranted 
if the scars are superficial and poorly nourished, with 
repeated ulceration.

Under 38 C.F.R. § 4.118, Diagnostic Code 7804 (effective 
prior to August 30, 2002), a 10 percent rating is warranted 
for superficial scars that are tender and painful on 
objective demonstration. A Note following this regulatory 
code provides a 10 percent rating is assigned, when the 
requirements are met, even though the location may have been 
on tip of the finger or toe, and the rating may have exceeded 
the amputation value for the limited involvement.

Under 38 C.F.R. § 4.118, Diagnostic Code 7805 (effective 
prior to August 30, 2002), the scars are also rated on 
limitation of function of the part affected.

With respect to the revised criteria, under 38 C.F.R. § 
4.118, Diagnostic Code 7801 (effective as of August 30, 
2002), scars, other than head, face, or neck, that are deep 
or that cause limited motion: area or areas exceeding 6 
square inches (39 sq. cm.), warrant a 10 percent rating.

38 C.F.R. § 4.118, Diagnostic Code 7802 (effective as of 
August 30, 2002) scars, other than head, face, or neck, that 
are superficial and that do not cause limited motion, and 
involve an area or areas of 144 square inches (929 sq. cm.) 
or greater, warrant a 10 percent rating.

Under 38 C.F.R. § 4.118, Diagnostic Code 7803 (effective as 
of August 30, 2002) a 10 percent rating is warranted for 
superficial and unstable scars.  The following notes apply 
under that code.  Note (1): An unstable scar is one where, 
for any reason, there is frequent loss of covering of skin 
over the scar. Note (2): A superficial scar is one not 
associated with underlying soft tissue damage.

38 C.F.R. § 4.118, Diagnostic Code 7804 (effective as of 
August 30, 2002) provides a 10 percent rating for superficial 
scars that are painful on examination. Note (1): A 
superficial scar is one not associated with underlying soft 
tissue damage. Note (2): In this case, a 10-percent 
evaluation will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable evaluation. (See Sec. 4.68 of this part on the 
amputation rule.)

38 C.F.R. § 4.118, Diagnostic Code 7805 (effective as of 
August 30, 2002) provides that other scars are rated on 
limitation of function of the affected part.

The recent medical evidence material to this claim consists 
of a June 2006 VA examination for scars.  During that 
examination, the examiner noted that the veteran had a cyst 
removed in service, and that there was no cyst currently.  
The veteran's chief complaint was pain in the area of the 
scar.  The veteran had a five centimeter scar located 
vertically on the dorsum of the left foot.  The veteran 
complained of numbness in the distal three centimeters of the 
scar and discomfort in the proximal two centimeters of the 
scar and about one centimeter around this area of the scar.  
The veteran reported that the area of the scar gets slightly 
discolored at times.  He stated that the scar is tender all 
the time, especially when he is wearing above the ankle boots 
that tie up.  

On examination, the scar was tender.  There was no adherence 
to underlying tissue.  The texture of the skin is smooth.  
The scar was stable, flat, and superficial.  There was no 
inflammation, edema, or keloid formation.  The color of the 
scar was slightly lighter than the surrounding skin.  There 
was no area of induration or inflexibility of the skin in the 
area of the scar.  There was no limitation of motion or 
limitation of function caused by the scar.  The report 
contains a diagnosis of scar as described.

The veteran claims entitlement to an initial disability 
rating for a scar of the dorsum of the left foot in excess of 
zero percent from September 10, 2001 to June 7, 2006, and in 
excess of 10 percent from June 8, 2006, pursuant to 38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  

The assignment of a 10 percent disability rating effective 
June 8, 2006, is based on findings from the examination 
discussed above which was conducted on that date.  That 
assignment reflects findings productive of a superficial scar 
that is tender and painful on objective demonstration 
(criteria in effect prior to August 30, 2002) or of
a superficial scar that is painful on examination (criteria 
in effect as of August 30, 2002).  See 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (effective prior to, and as of August 
30, 2002).  

The June 8, 2006 VA examination report provides the first 
medical evidence demonstrating a tender scar.  However, there 
is no evidence showing that there had been a worsening of the 
symptoms of the scar proximately prior to that examination.  
Nor is there evidence showing that there was no tenderness or 
pain associated with the scar during the period prior to the 
June 8, 2006 VA examination.  The veteran is competent to 
attest to symptoms such as pain and tenderness, and he 
indicated during that examination that the scar was tender 
all the time.  

Therefore after careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran as to whether he experienced a tender scar during the 
period from September 10, 2001 to June 7, 2006.  38 C.F.R. § 
4.3.  Therefore, a 10 percent disability rating is warranted 
for the service-connected scar of the dorsum of the left 
foot, status post cyst excision, from September 10, 2001 to 
June 7, 2006.  

However, based on the competent evidence, an evaluation in 
excess of 10 percent is not warranted for any period for 
which service connection is in effect for that disability.  

Significantly, the scar is not on the head, face, or neck.  
Furthermore, there is no medical evidence that the scar, in 
and of itself, causes any limitation of motion or function.  
The scar is not shown to represent a deep penetration, and 
the area is not extensive, consisting only of a five 
centimeter scar located vertically on the dorsum of the left 
foot.  Consequently, a disability rating in excess of 10 
percent for the service-connected scar of the dorsum of the 
left foot, status post cyst excision, is not warranted under 
38 C.F.R. § 4.118, Diagnostic Codes 7805 (2002); 7801, 7805 
(2006).  

Based on the foregoing, the Board concludes that the 
veteran's scar of the dorsum of the left foot, status post 
cyst excision is manifested by symptomatology that 
approximates, or more nearly approximates, the criteria for a 
10 percent disability rating, and no more, under either the 
old or new criteria, for the entire period of service 
connection, from September 10, 2001.  See 38 C.F.R. § 4.7; 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Accordingly, a 10 percent disability rating is warranted from 
September 10, 2001 to June 7, 2006; and the preponderance of 
the evidence is against the claim beyond that grant.  
Therefore, the claim for a rating higher than 10 percent must 
be denied for any period from the date service connection 
became effective.


ORDER

Entitlement to service connection for a left foot cyst is 
denied.

Entitlement to service connection for tuberculosis is denied.

Entitlement to service connection for a bilateral knee 
disability is denied.

Subject to the law and regulations governing the payment of 
monetary benefits, an initial schedular 10 percent disability 
rating for scar of the dorsum of the left foot, status post 
cyst excision is granted from September 10, 2001 to June 7, 
2006.

Entitlement to an initial schedular rating in excess of 10 
percent for scar of the dorsum of the left foot, status post 
cyst excision, is denied.


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


